UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 18-1808


SCOTTSDALE INSURANCE COMPANY,

                     Plaintiff - Appellee,

              v.

CHRISTIE MICHELLE ACOSTA, as Personal Representative of the Estate of
Michael Jason Dunn,

                     Defendant - Appellant,

              and

GS THADIUS LLC, d/b/a The Bar; NEM INC., d/b/a Sandy Monkey; WILLIAM
J. MUSE; SHARON CUMBIE,

                     Defendants.



Appeal from the United States District Court for the District of South Carolina, at Florence.
A. Marvin Quattlebaum, Jr., District Judge. (4:18-cv-00099-MGL)


Submitted: January 23, 2020                                     Decided: February 5, 2020


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
William S. Duncan, LAW OFFICE OF WILLIAM STUART DUNCAN, PA, Georgetown,
South Carolina, for Appellant. Robert M. Kennedy, Jr., PHELPS DUNBAR, LLP, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       The estate of Michael J. Dunn appeals the district court’s order granting summary

judgment to Scottsdale Insurance Company on its complaint seeking a declatory judgment

that it had no duty to defend an action against its insured based on assault and battery

exclusions to the policies’ liquor liability coverage. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Scottsdale Ins. Co. v. Acosta, No. 4:18-cv-00099-MGL (D.S.C. July 2, 2018).            We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




                                            3